Title: To John Adams from Joseph Priestley, January 1795
From: Priestley, Joseph
To: Adams, John



Dear Sir
Jan. 1795

I take the opportunity of my son’s going to Philadelphia to once more to beg your concurrence in the attempts we are making to remove several disadvantages we at present labour under in this place.  A petition to incorporate the town is now I understand before Congress, or perhaps the state of Pennsylvania.  This I suppose will pass without difficulty.  But what I particuly wish your kind assistance in, is the extension of the post from Reading to this place, with the reduction of the present high price of postage.  We have a scheme of sending a post coach to Reading, and by the same means the letters, and small parcells may be brought.
Several inconveniences arise from the want of a better communication with Philadelphia, especially with respect to my philosophical pursuits.  But then I have more leisure here, and live at much less expence.  My sons are settling as farmers in this neighbourhood; so that I have a prospect of being as happily situated here as I can expect to be anywhere; and truly thankful I am to have found such an asylum, after being harrassed as I have been in England.  As, however, I have no wish to have any privilege of voting & Law, I have no thoughts of being naturalized, but propose to live as a peacable stranger.
I am / Dear Sir Yours sincerely

J Priestley—